The return of the officer that he "made service on the within named defendant by delivering a summons in hand for his appearance at court" was sufficient. It cannot, by any reasonable interpretation, be construed to mean a delivery in hand to any other person than the defendant.
As the court had jurisdiction of the subject-matter of the case and of the person of the defendant, the record is incontrovertible, and the judgment cannot be inquired into in this suit. Lawrence v. Smith,45 N.H. 533, 537; Fowler v. Brooks, 64 N.H. 423; McDonald v. Drew,64 N.H. 547.
Judgment for the plaintiffs.
BINGHAM, J., did not sit: the others concurred. *Page 271